Exhibit 10.1

CONSULTING AGREEMENT

This CONSULTING AGREEMENT (this “Agreement”) dated as of April 24, 2013 by and
between Universal Truckload Services, Inc. (the “Company”), a Michigan
corporation, and Manuel J. Moroun (“Consultant”).

WHEREAS, Consultant has served and as of the date of this Agreement continues to
serve as a member of the Company’s Board of Directors (the “Board”);

WHEREAS, the Company desires to retain Consultant as a consultant of the
Company, and the Consultant desires to be so retained by the Company, on the
terms and subject to the conditions more fully set forth in this Agreement;

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, the Company and Consultant agree as follows:

1. Consulting Arrangement. The Company hereby retains Consultant, and Consultant
hereby agrees to serve as a consultant to the Company, on the terms and subject
to the conditions of this Agreement. Consultant will, from time to time at the
request of the Company upon reasonable advance notice, provide advice with
respect to the business of the Company.

2. Term. The term of Consultant’s consultancy under this Agreement (the
“Consulting Term”) shall commence on January 1, 2013 and shall expire on the
fifth anniversary thereof.

3. Compensation. The Company shall pay Consultant at the rate of One Hundred
Thousand Dollars ($100,000) per annum (the “Retainer”) over the Consulting Term
to retain the benefit of Consultant’s expertise. The Retainer shall be paid
quarterly at the rate of $25,000 per quarter until the end of the Consulting
Term.

4. Status: Taxes

a. Status of Consultant. Consultant shall not be an employee of the Company and
shall not be entitled to participate in any employee benefit plans or other
benefits or conditions of employment available to the employees of the Company
as a result of his service as a consultant to the Company pursuant to the terms
of this Agreement; provided, however, that the foregoing shall not (i) be
construed as modifying or eliminating any rights to receive benefits from the
Company which arise under any other agreement between the Company and Consultant
and (ii) prohibit Consultant from receiving any options or shares under the
Company’s stock option plans that may from time to time be granted by the Board
to Consultant. Consultant shall only consult, render advice and perform such
tasks as Consultant determines are necessary to achieve the results specified by
the Company. Although the Company may specify the results to be achieved by
Consultant and may control and direct him in that regard, the Company shall not
control or direct Consultant as to the details or means by which such results
are accomplished.

b. Taxes. It is intended that the fees paid hereunder shall constitute revenues
to Consultant. The extent consistent with applicable law, the Company will not
withhold any amounts therefrom as federal income tax withholding from wages or
as employee contributions under the Federal Insurance Contributions Act or any
other state or federal laws. Consultant shall be solely responsible for the
withholding and/or payment of any federal, state or local income or payroll
taxes and shall hold the Company, its officers, directors and employees harmless
from any liability arising from the failure to withhold such amounts.

5. Entire Agreement/Prior Agreement. The provisions contained herein constitute
the entire agreement between the parties with respect to the subject matter of
this Agreement and supersede any and all prior agreements, understandings and
communications between the parties, oral or written, with respect to such
subject matter.

6. Expenses. The Company shall reimburse Consultant for any reasonable and
necessary expenses incurred by him in connection with the performance of his
services hereunder.

7. Modifications. Any waiver, alteration, amendment or modification of any
provision of this Agreement shall not be valid unless in writing and signed by
the Company and Consultant.



--------------------------------------------------------------------------------

8. Binding Effect. This Agreement shall be binding upon inure to the benefit of
the successors-in-interest and permitted assigns of the Company and Consultant.

9. Choice of Law. This Agreement shall be governed by and construed in
accordance with the law of the State of Michigan, without regard to its
conflicts of laws principles, and no action may be brought or maintained with
regard to this Agreement except in a court of the State of Michigan or a court
of the United States sitting in Michigan.

10. Section Headings. The section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

11. Counterparts. This Agreement may be executed in one or more counterparts,
which shall, collectively and separately, constitute one agreement.

IN WITNESS WHEREOF, the Company and Consultant have executed this Agreement as
of the date first above written.

 

   UNIVERSAL TRUCKLOAD SERVICES, INC.       MANUEL J. MOROUN By:   

/s/ H.E. “Scott” Wolfe

     

/s/ Manuel J. Moroun

Name:    H.E. “Scott” Wolfe       Signature Title:    Chief Executive Officer   
  